DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/26/2021 wherein claims 1, 11, 16, 18 and 21 have been amended and claim 10 has been cancelled.
Claims 1-10, 11-13, 16-18 and 21-24 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 9/10/2021 regarding the rejection of claims 1-9, 11-12 and 16-22 made by the Examiner under 35 USC 102(a)(1) over Giles et al. WO2009/153281) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/7/2021.

Applicants arguments filed 9/10/2021 regarding the rejection of claim 13 made by the Examiner under 35 USC 103 over Giles et al. WO2009/153281) in view of Reis et al. (2015) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/7/2021.
In regards to the 102(a)(1) and 103 rejections, Applicant asserts the following:
A)  Giles does not disclose a product made according to the claim. 
In response to A, the Examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  Here, in the instant case, it is unclear how the product-by-process limitations structurally improves or benefits the resulting composition. The claimed compositions/method of using only require a formulation comprising a) a conditioning gel phase comprising a fatty alcohol and a cationic surfactant, b) a hydrophobically modified anionic polymer and c) water. There appears to be no distinguishing or critical feature associated to the product-by-process language recited by the claims. Absent some critical outcome, the product of the prior art is deemed equivalent to the claims. Moreover, the recitation of “obtainable from a method” suggests that the method used to produce the claimed composition is optional due to the optionality of the term “obtainable”.

Maintained Rejections, of Record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 16-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles et al. (WO 2009/153281).
Giles discloses the following composition: 
    PNG
    media_image1.png
    358
    547
    media_image1.png
    Greyscale
(see 
With respect to claims 23 and 24, Reis discloses that their composition contains a condition gel phase (i.e. base) which comprises the cationic surfactant and fatty material which leads to the formation of a lamellar phase (see page 7, lines 25-29). 
The compositions of the invention demonstrated an improved ease of rinse which indicates that the process of using the composition requires less water (i.e. saving water) (see page 18) (see instant claims 11 and 12). 
With respect to instant claims 1 and 16-21, these are product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  Here, in the instant case, it is unclear how the product-by-process limitations structurally improves or benefits the resulting composition. The claimed compositions/method of using only require a formulation comprising a) a conditioning gel phase comprising a fatty alcohol and a cationic surfactant, b) a hydrophobically modified anionic polymer and c) water. There appears to be no distinguishing or critical feature associated to the product-by-process language recited by the claims. Absent some critical outcome, the product of the prior art is deemed equivalent to the claims.
As it pertains to the requirement that the composition “confers a Draw Mass of from 1 to 250 g to hair treated with the conditioning composition”, this would be expected to be present in the composition of the prior art despite being unrecognized. As the claimed product and the product of the art are identical in that they both the same amounts of a) fatty alcohol, b) cationic surfactant and c) hydrophobically modified anionic polymer, the claimed and prior art products . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (WO 2009/153281; of record, see IDS 6/2/2020) in view of Reis et al. (Int J Trichology, 2015, 7(1), 2-15).
Giles is relied upon for disclosure described in the rejection of claims 1-9, 11-12, 16-18 and 21-24 under 35 U.S.C. 102(a)(1).
Giles fails to teach rinsing the conditioning composition from the hair with water until a constant friction is reached.
Reis is directed to hair cosmetic and in particular conditioners. Reis teaches that conditioners are applied on the hair length avoiding the scalp. Upon completion of the conditioning process, the conditioner is to be completely rinsed out from the hair because remaining conditioner will lower inter fiber friction and reduce combing forces (see page 10). It 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611